[fnhc93018ex102001.jpg]
Non-Florida Property Catastrophe Excess of Loss Reinsurance Contract Effective:
July 1, 2018 FedNat Insurance Company Sunrise, Florida *****Portions of this
document omitted pursuant to an application for an order for confidential
treatment pursuant to Rule 24b-2 under the Exchange Act. Confidential portions
of this document have been filed separately with the Securities and Exchange
Commission. 18\F7V1075



--------------------------------------------------------------------------------



 
[fnhc93018ex102002.jpg]
Table of Contents Article Page 1 Classes of Business Reinsured 1 2 Commencement
and Termination 1 3 Territory 3 4 Exclusions 3 5 Retention and Limit 4 6 Other
Reinsurance 5 7 Reinstatement 5 8 Definitions 6 9 Loss Occurrence 7 10 Loss
Notices and Settlements 9 11 Cash Call 9 12 Salvage and Subrogation 10 13
Reinsurance Premium 10 14 Sanctions 11 15 Late Payments 11 16 Offset 12 17
Access to Records 12 18 Liability of the Reinsurer 13 19 Net Retained Lines
(BRMA 32E) 13 20 Errors and Omissions (BRMA 14F) 13 21 Currency (BRMA 12A) 13 22
Taxes (BRMA 50B) 14 23 Federal Excise Tax (BRMA 17D) 14 24 Foreign Account Tax
Compliance Act 14 25 Reserves 14 26 Insolvency 16 27 Arbitration 16 28 Service
of Suit (BRMA 49C) 17 29 Severability (BRMA 72E) 18 30 Governing Law (BRMA 71B)
18 31 Confidentiality 18 32 Non-Waiver 19 33 Notices and Contract Execution 19
34 Intermediary 20 Schedule A 18\F7V1075



--------------------------------------------------------------------------------



 
[fnhc93018ex102003.jpg]
Non-Florida Property Catastrophe Excess of Loss Reinsurance Contract Effective:
July 1, 2018 entered into by and between FedNat Insurance Company Sunrise,
Florida (hereinafter referred to as the "Company") and The Subscribing
Reinsurer(s) Executing the Interests and Liabilities Agreement(s) Attached
Hereto (hereinafter referred to as the "Reinsurer") Article 1 - Classes of
Business Reinsured By this Contract the Reinsurer agrees to reinsure the excess
liability which may accrue to the Company under its policies in force at the
effective time and date hereof or issued or renewed at or after that time and
date, and classified by the Company as Property business, including but not
limited to, Dwelling Fire, Inland Marine, Mobile Home, Commercial and Homeowners
business (including any business assumed from Citizens Property Insurance
Corporation), subject to the terms, conditions and limitations set forth herein
and in Schedule A attached hereto. Article 2 - Commencement and Termination A.
This Contract shall become effective at 12:01 a.m., Eastern Standard Time, July
1, 2018, with respect to losses arising out of loss occurrences commencing at or
after that time and date, and shall remain in force until 12:01 a.m., Eastern
Standard Time, July 1, 2019. B. Notwithstanding the provisions of paragraph A
above, the Company may terminate a Subscribing Reinsurer's percentage share in
this Contract at any time by giving written notice to the Subscribing Reinsurer
in the event any of the following circumstances occur: 1. The Subscribing
Reinsurer's policyholders' surplus (or its equivalent under the Subscribing
Reinsurer's accounting system) at the inception of this Contract has been
reduced by 20.0% or more of the amount of surplus (or the applicable equivalent)
12 months prior to that date; or 2. The Subscribing Reinsurer's policyholders'
surplus (or its equivalent under the Subscribing Reinsurer's accounting system)
at any time during the term of this Contract has been reduced by 20.0% or more
of the amount of surplus (or the applicable equivalent) at the date of the
Subscribing Reinsurer's most recent financial 18\F7V1075 Page 1



--------------------------------------------------------------------------------



 
[fnhc93018ex102004.jpg]
statement filed with regulatory authorities and available to the public as of
the inception of this Contract; or 3. The Subscribing Reinsurer's A.M. Best's
rating has been assigned or downgraded below A- and/or Standard & Poor's rating
has been assigned or downgraded below BBB+; or 4. The Subscribing Reinsurer has
become, or has announced its intention to become, merged with, acquired by or
controlled by any other entity or individual(s) not controlling the Subscribing
Reinsurer's operations previously; or 5. A State Insurance Department or other
legal authority has ordered the Subscribing Reinsurer to cease writing business;
or 6. The Subscribing Reinsurer has become insolvent or has been placed into
liquidation, receivership, supervision, administration, winding-up or under a
scheme of arrangement, or similar proceedings (whether voluntary or involuntary)
or proceedings have been instituted against the Subscribing Reinsurer for the
appointment of a receiver, liquidator, rehabilitator, supervisor, administrator,
conservator or trustee in bankruptcy, or other agent known by whatever name, to
take possession of its assets or control of its operations; or 7. The
Subscribing Reinsurer has reinsured its entire liability under this Contract
without the Company's prior written consent; or 8. The Subscribing Reinsurer has
ceased assuming new or renewal property or casualty treaty reinsurance business;
or 9. The Subscribing Reinsurer has hired an unaffiliated runoff claims manager
that is compensated on a contingent basis or is otherwise provided with
financial incentives based on the quantum of claims paid; or 10. The Subscribing
Reinsurer has failed to comply with the funding requirements set forth in the
Reserves Article. C. The "term of this Contract" as used herein shall mean the
period from 12:01 a.m., Eastern Standard Time, July 1, 2018 to 12:01 a.m.,
Eastern Standard Time, July 1, 2019. However, if this Contract is terminated,
the "term of this Contract" as used herein shall mean the period from 12:01
a.m., Eastern Standard Time, July 1, 2018 to the effective time and date of
termination. D. If this Contract is terminated or expires while a loss
occurrence covered hereunder is in progress, the Reinsurer's liability hereunder
shall, subject to the other terms and conditions of this Contract, be determined
as if the entire loss occurrence had occurred prior to the termination or
expiration of this Contract, provided that no part of such loss occurrence is
claimed against any renewal or replacement of this Contract. 18\F7V1075 Page 2



--------------------------------------------------------------------------------



 
[fnhc93018ex102005.jpg]
Article 3 - Territory The territorial limits of this Contract shall be identical
with those of the Company's policies, excluding risks located in the State of
Florida. Article 4 - Exclusions A. This Contract does not apply to and
specifically excludes the following: 1. Reinsurance assumed by the Company under
obligatory reinsurance agreements, except business assumed by the Company from
Citizens Property Insurance Corporation. 2. Hail damage to growing or standing
crops. 3. Business rated, coded or classified as Flood insurance or which should
have been rated, coded or classified as such. 4. Business rated, coded or
classified as Mortgage Impairment and Difference in Conditions insurance or
which should have been rated, coded or classified as such. 5. Title insurance
and all forms of Financial Guarantee, Credit and Insolvency. 6. Aviation, Ocean
Marine, Boiler and Machinery, Fidelity and Surety, Accident and Health, Animal
Mortality and Workers Compensation and Employers Liability. 7. Errors and
Omissions, Malpractice and any other type of Professional Liability insurance.
8. Loss and/or damage and/or costs and/or expenses arising from seepage and/or
pollution and/or contamination, other than contamination from smoke.
Nevertheless, this exclusion does not preclude payment of the cost of removing
debris of property damaged by a loss otherwise covered hereunder, subject always
to a limit of 25.0% of the Company's property loss under the applicable original
policy. 9. Loss or liability as excluded under the provisions of the "War
Exclusion Clause" attached to and forming part of this Contract. 10. Nuclear
risks as defined in the "Nuclear Incident Exclusion Clause - Physical Damage -
Reinsurance (U.S.A.)" attached to and forming part of this Contract. 11. Loss or
liability excluded by the Pools, Associations and Syndicates Exclusion Clause
(Catastrophe) attached to and forming part of this Contract and any assessment
or similar demand for payment related to the FHCF or Citizens Property Insurance
Corporation. 12. Loss or liability of the Company arising by contract, operation
of law, or otherwise, from its participation or membership, whether voluntary or
involuntary, in any insolvency fund. "Insolvency fund" includes any guaranty
fund, insolvency fund, plan, 18\F7V1075 Page 3



--------------------------------------------------------------------------------



 
[fnhc93018ex102006.jpg]
pool, association, fund or other arrangement, however denominated, established
or governed, which provides for any assessment of or payment or assumption by
the Company of part or all of any claim, debt, charge, fee or other obligation
of an insurer, or its successors or assigns, which has been declared by any
competent authority to be insolvent, or which is otherwise deemed unable to meet
any claim, debt, charge, fee or other obligation in whole or in part. 13. Losses
in the respect of overhead transmission and distribution lines other than those
on or within 150 meters (or 500 feet) of the insured premises. 14. Mold, unless
resulting from a peril otherwise covered under the policy involved. 15. Loss or
liability as excluded under the provisions of the "Terrorism Exclusion" attached
to and forming part of this Contract. 16. All property loss, damage,
destruction, erasure, corruption or alteration of Electronic Data from any cause
whatsoever (including, but not limited to, Computer Virus) or loss of use,
reduction in functionality, cost, expense or whatsoever nature resulting
therefrom, unless resulting from a peril otherwise covered under the policy
involved. "Electronic Data" as used herein means facts, concepts and information
converted to a form usable for communications, interpretation or processing by
electronic and electromechanical data processing or electronically-controlled
equipment and includes programs, software and other coded instructions for the
processing and manipulation of data or the direction and manipulation of such
equipment. "Computer Virus" as used herein means a set of corrupting, harmful or
otherwise unauthorized instructions or code, including a set of
maliciously-introduced, unauthorized instructions or code, that propagate
themselves through a computer system network of whatsoever nature. However, in
the event that a peril otherwise covered under the policy results from any of
the matters described above, this Contract, subject to all other terms and
conditions, will cover physical damage directly caused by such listed peril.
Article 5 - Retention and Limit A. Coverage A: The Company shall retain and be
liable for the first $15,000,000 of ultimate net loss arising out of each loss
occurrence. The Reinsurer shall then be liable for the amount by which such
ultimate net loss exceeds the Company's retention, but the liability of the
Reinsurer shall not exceed the amount, shown as "Reinsurer's Per Occurrence
Limit" for Coverage A in Schedule A attached hereto, as respects any one loss
occurrence. B. Coverage B: The Company shall retain and be liable for the first
$2,000,000 of ultimate net loss arising out of each loss occurrence. The
Reinsurer shall then be liable for the amount by which such ultimate net loss
exceeds the Company's retention (subject to the provisions of paragraph C
below), but the liability of the Reinsurer shall not exceed the amount, shown as
"Reinsurer's Per Occurrence Limit" for Coverage B in Schedule A attached hereto,
as respects any one loss occurrence, nor shall it exceed the amount, shown as
"Reinsurer's 18\F7V1075 Page 4



--------------------------------------------------------------------------------



 
[fnhc93018ex102007.jpg]
Term Limit" for Coverage B in Schedule A attached hereto, in all during the term
of this Contract. This Coverage B shall only apply to losses arising out of any
hurricane named at the time of landfall. C. Notwithstanding the provisions of
paragraph B above, no claim shall be made under Coverage B unless and until the
Company's subject excess ultimate net loss arising out of loss occurrences
commencing during the term of this Contract exceeds $13,000,000 in the
aggregate. "Subject excess ultimate net loss" as used herein shall mean the
amount, if any, but which the Company's ultimate net loss arising out of any one
loss occurrence exceeds $2,000,000, but said amount shall not exceed $13,000,000
in excess of $2,000,000 as respects any one loss occurrence. D. Notwithstanding
the provisions above, no claim shall be made under any coverage section as
respects losses arising out of loss occurrences commencing during the term of
this Contract unless at least two risks insured or reinsured by the Company are
involved in such loss occurrence. For purposes hereof, the Company shall be the
sole judge of what constitutes "one risk." Article 6 - Other Reinsurance The
Company shall be permitted to carry other reinsurance, recoveries under which
shall inure solely to the benefit of the Company and be entirely disregarded in
applying all of the provisions of this Contract. Article 7 - Reinstatement A. In
the event all or any portion of the reinsurance coverage provided under Coverage
A is exhausted by ultimate net loss, the amount so exhausted shall be reinstated
immediately from the time the loss occurrence commences hereon. For each amount
so reinstated the Company agrees to pay additional premium equal to the product
of the following: 1. The percentage of the occurrence limit for Coverage A
reinstated (based on the ultimate net loss paid by the Reinsurer under Coverage
A); times 2. The earned reinsurance premium for Coverage A for the term of this
Contract (exclusive of reinstatement premium). B. Whenever the Company requests
payment by the Reinsurer of any ultimate net loss under Coverage A, the Company
shall submit a statement to the Reinsurer of reinstatement premium due the
Reinsurer for that coverage section. If the earned reinsurance premium for
Coverage A for the term of this Contract has not been finally determined as of
the date of any such statement, the calculation of reinstatement premium due for
Coverage A shall be based on the amount shown as "Annual Deposit Premium" for
Coverage A in Schedule A attached hereto, and shall be readjusted when the
earned reinsurance premium for Coverage A for the term of this Contract has been
finally determined. Any reinstatement premium shown to be due the Reinsurer for
Coverage A as reflected by any 18\F7V1075 Page 5



--------------------------------------------------------------------------------



 
[fnhc93018ex102008.jpg]
such statement (less prior payments, if any, for that coverage section) shall be
payable by the Company concurrently with payment by the Reinsurer of the
requested ultimate net loss for Coverage A. Any return reinstatement premium
shown to be due the Company shall be remitted by the Reinsurer as promptly as
possible after receipt and verification of the Company's statement. C.
Notwithstanding anything stated herein, the liability of the Reinsurer for
ultimate net loss under any coverage section shall not exceed either of the
following: 1. The amount, shown as "Reinsurer's Per Occurrence Limit" for that
coverage section in Schedule A attached hereto, as respects loss or losses
arising out of any one loss occurrence; or 2. The amount, shown as "Reinsurer's
Term Limit" for that coverage section in Schedule A attached hereto, in all
during the term of this Contract. Article 8 - Definitions A. "Loss adjustment
expense," regardless of how such expenses are classified for statutory reporting
purposes, as used in this Contract shall mean all costs and expenses allocable
to a specific claim that are incurred by the Company in the investigation,
appraisal, adjustment, settlement, litigation, defense or appeal of a specific
claim, including court costs and costs of supersedeas and appeal bonds, and
including a) pre-judgment interest, unless included as part of the award or
judgment; b) post-judgment interest; c) legal expenses and costs incurred in
connection with coverage questions and legal actions connected thereto,
including Declaratory Judgment Expense; and d) expenses and a pro rata share of
salaries of the Company field employees, and expenses of other Company employees
who have been temporarily diverted from their normal and customary duties and
assigned to the field adjustment of losses covered by this Contract. Loss
adjustment expense as defined above does not include unallocated loss adjustment
expense. Unallocated loss adjustment expense includes, but is not limited to,
salaries and expenses of employees, other than in (d) above, and office and
other overhead expenses. B. "Loss in excess of policy limits" and "extra
contractual obligations" as used in this Contract shall mean: 1. "Loss in excess
of policy limits" shall mean 90.0% of any amount paid or payable by the Company
in excess of its policy limits, but otherwise within the terms of its policy,
such loss in excess of the Company's policy limits having been incurred because
of, but not limited to, failure by the Company to settle within the policy
limits or by reason of the Company's alleged or actual negligence, fraud or bad
faith in rejecting an offer of settlement or in the preparation of the defense
or in the trial of an action against its insured or reinsured or in the
preparation or prosecution of an appeal consequent upon such an action. Any loss
in excess of policy limits that is made in connection with this Contract shall
not exceed 25.0% of the actual catastrophe loss. 2. "Extra contractual
obligations" shall mean 90.0% of any punitive, exemplary, compensatory or
consequential damages paid or payable by the Company, not 18\F7V1075 Page 6



--------------------------------------------------------------------------------



 
[fnhc93018ex102009.jpg]
covered by any other provision of this Contract and which arise from the
handling of any claim on business subject to this Contract, such liabilities
arising because of, but not limited to, failure by the Company to settle within
the policy limits or by reason of the Company's alleged or actual negligence,
fraud or bad faith in rejecting an offer of settlement or in the preparation of
the defense or in the trial of an action against its insured or reinsured or in
the preparation or prosecution of an appeal consequent upon such an action. An
extra contractual obligation shall be deemed, in all circumstances, to have
occurred on the same date as the loss covered or alleged to be covered under the
policy. Any extra contractual obligations that are made in connection with this
Contract shall not exceed 25.0% of the actual catastrophe loss. Notwithstanding
anything stated herein, this Contract shall not apply to any loss in excess of
policy limits or any extra contractual obligation incurred by the Company as a
result of any fraudulent and/or criminal act by any officer or director of the
Company acting individually or collectively or in collusion with any individual
or corporation or any other organization or party involved in the presentation,
defense or settlement of any claim covered hereunder. C. "Policies" as used in
this Contract shall mean all policies, contracts and binders of insurance or
reinsurance. D. "Ultimate net loss" as used in this Contract shall mean the sum
or sums (including loss in excess of policy limits, extra contractual
obligations and loss adjustment expense, as defined herein) paid or payable by
the Company in settlement of claims and in satisfaction of judgments rendered on
account of such claims, after deduction of all salvage, all recoveries and all
claims on inuring insurance or reinsurance, whether collectible or not. Nothing
herein shall be construed to mean that losses under this Contract are not
recoverable until the Company's ultimate net loss has been ascertained. Article
9 - Loss Occurrence A. The term "loss occurrence" shall mean the sum of all
individual losses directly occasioned by any one disaster, accident or loss or
series of disasters, accidents or losses arising out of one event which occurs
within the area of one state of the United States or province of Canada and
states or provinces contiguous thereto and to one another. However, the duration
and extent of any one "loss occurrence" shall be limited to all individual
losses sustained by the Company occurring during any period of 168 consecutive
hours arising out of and directly occasioned by the same event, except that the
term "loss occurrence" shall be further defined as follows: 1. As regards a
named storm, all individual losses sustained by the Company occurring during any
period (a) from and after 12:00 a.m. Eastern Standard Time on the date a watch,
warning, advisory, or other bulletin (whether for wind, flood or otherwise) for
such named storm is first issued by the National Hurricane Center ("NHC") or its
successor or any other division of the National Weather Service ("NWS"), (b)
continuing for a time period thereafter during which such named storm continues,
regardless of its category rating or lack thereof and regardless of whether the
watch, warning, or advisory or other bulletin remains in effect for such named
storm and (c) ending 96 hours following the issuance of the last watch, warning
or advisory or 18\F7V1075 Page 7



--------------------------------------------------------------------------------



 
[fnhc93018ex102010.jpg]
other bulletin for such named storm or related to such named storm by the NHC or
its successor or any other division of the NWS. "Named storm" shall mean any
storm or storm system that has been declared by the NHC or its successor or any
other division of the NWS to be a named storm at any time, which may include, by
way of example and not limitation, hurricane, wind, gusts, typhoon, tropical
storm, hail, rain, tornados, cyclones, ensuing flood, storm surge, water damage,
fire following, sprinkler leakage, riots, vandalism, and collapse, and all
losses and perils (including, by way of example and not limitation, those
mentioned previously in this sentence) in each case arising out of, caused by,
occurring during, occasioned by or resulting from such storm or storm system,
including by way of example and not limitation the merging of one or more
separate storm(s) or storm system(s) into a combined storm surge event. However,
the named storm need not be limited to one state or province or states or
provinces contiguous thereto. 2. As regards storm or storm systems that are not
a named storm, including, by way of example and not limitation, ensuing wind,
gusts, typhoon, tropical storm, hail, rain, tornados, cyclones, ensuing flood,
storm surge, fire following, sprinkler leakage, riots, vandalism, collapse and
water damage, all individual losses sustained by the Company occurring during
any period of 144 consecutive hours arising out of, caused by, occurring during,
occasioned by or resulting from the same event. However, the event need not be
limited to one state or province or states or provinces contiguous thereto. 3.
As regards riot, riot attending a strike, civil commotion, vandalism and
malicious mischief, all individual losses sustained by the Company occurring
during any period of 96 consecutive hours within the area of one municipality or
county and the municipalities or counties contiguous thereto arising out of and
directly occasioned by the same event. The maximum duration of 96 consecutive
hours may be extended in respect of individual losses which occur beyond such 96
consecutive hours during the continued occupation of an assured's premises by
strikers, provided such occupation commenced during the aforesaid period. 4. As
regards earthquake (the epicenter of which need not necessarily be within the
territorial confines referred to in the introductory portion of this paragraph)
and fire following directly occasioned by the earthquake, only those individual
fire losses which commence during the period of 168 consecutive hours may be
included in the Company's loss occurrence. 5. As regards freeze, only individual
losses directly occasioned by collapse, breakage of glass and water damage
(caused by bursting frozen pipes and tanks) may be included in the Company's
loss occurrence. 6. As regards firestorms, brush fires and any other fires or
series of fires, irrespective of origin (except as provided in subparagraphs 3
and 4 above), all individual losses sustained by the Company which commence
during any period of 168 consecutive hours within the area of one state of the
United States or province of Canada and states or provinces contiguous thereto
and to one another may be included in the Company's loss occurrence. 18\F7V1075
Page 8



--------------------------------------------------------------------------------



 
[fnhc93018ex102011.jpg]
B. For all loss occurrences hereunder, the Company may choose the date and time
when any such period of consecutive hours commences, provided that no period
commences earlier than the date and time of the occurrence of the first recorded
individual loss sustained by the Company arising out of that disaster, accident,
or loss or series of disasters, accidents, or losses. Furthermore: 1. For all
loss occurrences other than those referred to in subparagraphs A.1., A.2., and
A.3. above, only one such period of 168 consecutive hours shall apply with
respect to one event. 2. As regards those loss occurrences referred to in
subparagraphs A.1. and A.2., only one such period of consecutive hours (as set
forth therein) shall apply with respect to one event, regardless of the duration
of the event. 3. As regards those loss occurrences referred to in subparagraph
A.3. above, if the disaster, accident, or loss or series of disasters,
accidents, or losses occasioned by the event is of greater duration than 96
consecutive hours, then the Company may divide that disaster, accident, or loss
or series of disasters, accidents, or losses into two or more loss occurrences,
provided that no two periods overlap and no individual loss is included in more
than one such period. C. It is understood that losses arising from a combination
of two or more perils as a result of the same event may be considered as having
arisen from one loss occurrence. Notwithstanding the foregoing, the hourly
limitations as stated above shall not be exceeded as respects the applicable
perils, and no single loss occurrence shall encompass a time period greater than
168 consecutive hours, except as regards those loss occurrences referred to in
subparagraphs A.1., A.4. and A.6. above. Article 10 - Loss Notices and
Settlements A. Whenever losses sustained by the Company are reserved by the
Company for an amount greater than 50.0% of the Company's retention under any
coverage section hereunder and/or appear likely to result in a claim under such
coverage section, the Company shall notify the Subscribing Reinsurers under that
coverage section and shall provide updates related to development of such
losses. The Reinsurer shall have the right to participate in the adjustment of
such losses at its own expense. B. All loss settlements made by the Company,
provided they are within the terms of this Contract and the terms of the
original policy (with the exception of loss in excess of policy limits or extra
contractual obligations coverage, if any, under this Contract), shall be binding
upon the Reinsurer, and the Reinsurer agrees to pay all amounts for which it may
be liable upon receipt of reasonable evidence of the amount paid by the Company.
Article 11 - Cash Call Notwithstanding the provisions of the Loss Notices and
Settlements Article, upon the request of the Company, the Reinsurer shall pay
any amount with regard to a loss settlement or settlements that are scheduled to
be made (including any payments projected to be made) 18\F7V1075 Page 9



--------------------------------------------------------------------------------



 
[fnhc93018ex102012.jpg]
within the next 20 days by the Company, subject to receipt by the Reinsurer of a
satisfactory proof of loss. Such agreed payment shall be made within 10 days
from the date the demand for payment was transmitted to the Reinsurer. Article
12 - Salvage and Subrogation The Reinsurer shall be credited with salvage (i.e.,
reimbursement obtained or recovery made by the Company, less the actual cost,
excluding salaries of officials and employees of the Company and sums paid to
attorneys as retainer, of obtaining such reimbursement or making such recovery)
on account of claims and settlements involving reinsurance hereunder. Salvage
thereon shall always be used to reimburse the excess carriers in the reverse
order of their priority according to their participation before being used in
any way to reimburse the Company for its primary loss. The Company hereby agrees
to enforce its rights to salvage or subrogation relating to any loss, a part of
which loss was sustained by the Reinsurer, and to prosecute all claims arising
out of such rights, if, in the Company's opinion, it is economically reasonable
to do so. Article 13 - Reinsurance Premium A. As premium for each coverage
section of reinsurance coverage provided by this Contract, the Company shall pay
the Reinsurer a premium equal to the product of the following (or a pro rata
portion thereof in the event the term of this Contract is less than 12 months),
subject to a minimum premium of the amount, shown as "Minimum Premium" for that
coverage section in Schedule A attached hereto (or a pro rata portion thereof in
the event the term of this Contract is less than 12 months): 1. The amount,
shown as "Annual Deposit Premium" for that coverage section in Schedule A
attached hereto; times 2. The percentage calculated by dividing (a) the actual
Average Annual Loss ("AAL") determined by the Company's wind insurance in force
on September 30, 2018, by (b) the original AAL of the amount, shown as "AAL" for
that coverage section in Schedule A attached hereto. The Company's AAL shall be
derived by averaging the applicable data produced by Applied Insurance Research
(AIR) Touchstone v5 and Risk Management Solutions (RMS) RiskLink v17 catastrophe
modeling software, in the long-term perspective, including secondary uncertainty
and loss amplification, but excluding storm surge. It is understood that the
calculation of the actual AAL shall be based on the amount, shown as
"Reinsurer's Per Occurrence Limit" for that coverage section in Schedule A
attached hereto.  B. The Company shall pay the Reinsurer an annual deposit
premium for each coverage section of the amount, shown as "Annual Deposit
Premium" for that coverage section in Schedule A attached hereto, in four equal
installments of the amount, shown as "Deposit Premium Installment" for that
coverage section in Schedule A attached hereto, on July 1 and October 1 of 2018,
and on January 1 and April 1 of 2019. However, in the event this Contract is
terminated, there shall be no deposit premium installments due after the
effective date of termination. 18\F7V1075 Page 10



--------------------------------------------------------------------------------



 
[fnhc93018ex102013.jpg]
C. On or before June 30, 2019, the Company shall provide a report to the
Reinsurer setting forth the premium due hereunder for each coverage section for
the term of this Contract, computed in accordance with paragraph A above, and
any additional premium due the Reinsurer or return premium due the Company for
each such coverage section shall be remitted promptly. Article 14 - Sanctions
Neither the Company nor any Subscribing Reinsurer shall be liable for premium or
loss under this Contract if it would result in a violation of any mandatory
sanction, prohibition or restriction under United Nations resolutions or the
trade or economic sanctions, laws or regulations of the European Union, United
Kingdom or United States of America that are applicable to either party. Article
15 - Late Payments A. The provisions of this Article shall not be implemented
unless specifically invoked, in writing, by one of the parties to this Contract.
B. In the event any premium, loss or other payment due either party is not
received by the intermediary named in the Intermediary Article (hereinafter
referred to as the "Intermediary") by the payment due date, the party to whom
payment is due may, by notifying the Intermediary in writing, require the debtor
party to pay, and the debtor party agrees to pay, an interest charge on the
amount past due calculated for each such payment on the last business day of
each month as follows: 1. The number of full days which have expired since the
due date or the last monthly calculation, whichever the lesser; times 2.
1/365ths of the six-month United States Treasury Bill rate as quoted in The Wall
Street Journal on the first business day of the month for which the calculation
is made; times 3. The amount past due, including accrued interest. It is agreed
that interest shall accumulate until payment of the original amount due plus
interest charges have been received by the Intermediary. C. The establishment of
the due date shall, for purposes of this Article, be determined as follows: 1.
As respects the payment of routine deposits and premiums due the Reinsurer, the
due date shall be as provided for in the applicable section of this Contract. In
the event a due date is not specifically stated for a given payment, it shall be
deemed due 30 days after the date of transmittal by the Intermediary of the
initial billing for each such payment. 2. Any claim or loss payment due the
Company hereunder shall be deemed due 10 days after the proof of loss or demand
for payment is transmitted to the Reinsurer. If such 18\F7V1075 Page 11



--------------------------------------------------------------------------------



 
[fnhc93018ex102014.jpg]
loss or claim payment is not received within the 10 days, interest will accrue
on the payment or amount overdue in accordance with paragraph B above, from the
date the proof of loss or demand for payment was transmitted to the Reinsurer.
3. As respects a "cash call" made in accordance with the Cash Call Article,
payment shall be deemed due 10 days after the demand for payment is transmitted
to the Reinsurer. If such loss or claim payment is not received within the 10
days, interest shall accrue on the payment or amount overdue in accordance with
paragraph B above, from the date the demand for payment was transmitted to the
Reinsurer. 4. As respects any payment, adjustment or return due either party not
otherwise provided for in subparagraphs 1, 2, and 3 of this paragraph C, the due
date shall be as provided for in the applicable section of this Contract. In the
event a due date is not specifically stated for a given payment, it shall be
deemed due 10 days following transmittal of written notification that the
provisions of this Article have been invoked. For purposes of interest
calculations only, amounts due hereunder shall be deemed paid upon receipt by
the Intermediary. D. Nothing herein shall be construed as limiting or
prohibiting a Subscribing Reinsurer from contesting the validity of any claim,
or from participating in the defense of any claim or suit, or prohibiting either
party from contesting the validity of any payment or from initiating any
arbitration or other proceeding in accordance with the provisions of this
Contract. If the debtor party prevails in an arbitration or other proceeding,
then any interest charges due hereunder on the amount in dispute shall be null
and void. If the debtor party loses in such proceeding, then the interest charge
on the amount determined to be due hereunder shall be calculated in accordance
with the provisions set forth above unless otherwise determined by such
proceedings. If a debtor party advances payment of any amount it is contesting,
and proves to be correct in its contestation, either in whole or in part, the
other party shall reimburse the debtor party for any such excess payment made
plus interest on the excess amount calculated in accordance with this Article.
E. Interest charges arising out of the application of this Article that are
$1,000 or less from any party shall be waived unless there is a pattern of late
payments consisting of three or more items over the course of any 12-month
period. Article 16 - Offset The Company and the Reinsurer may offset any balance
or amount due from one party to the other under this Contract or any other
contract heretofore or hereafter entered into between the Company and the
Reinsurer, whether acting as assuming reinsurer or ceding company. The
provisions of this Article shall not be affected by the insolvency of either
party. Article 17 - Access to Records The Reinsurer or its designated
representatives shall have access at any reasonable time to all records of the
Company which pertain in any way to this reinsurance, provided the Reinsurer
gives the Company at least 15 days prior notice of request for such access.
However, a 18\F7V1075 Page 12



--------------------------------------------------------------------------------



 
[fnhc93018ex102015.jpg]
Subscribing Reinsurer or its designated representatives shall not have any right
of access to the records of the Company if it is not current in all undisputed
payments due the Company. "Undisputed" as used herein shall mean any amount that
the Subscribing Reinsurer has not contested in writing to the Company specifying
the reason(s) why the payments are disputed. Article 18 - Liability of the
Reinsurer A. The liability of the Reinsurer shall follow that of the Company in
every case and be subject in all respects to all the general and specific
stipulations, clauses, waivers and modifications of the Company's policies and
any endorsements thereon. However, in no event shall this be construed in any
way to provide coverage outside the terms and conditions set forth in this
Contract. B. Nothing herein shall in any manner create any obligations or
establish any rights against the Reinsurer in favor of any third party or any
persons not parties to this Contract. Article 19 - Net Retained Lines (BRMA 32E)
A. This Contract applies only to that portion of any policy which the Company
retains net for its own account (prior to deduction of any underlying
reinsurance specifically permitted in this Contract), and in calculating the
amount of any loss hereunder and also in computing the amount or amounts in
excess of which this Contract attaches, only loss or losses in respect of that
portion of any policy which the Company retains net for its own account shall be
included. B. The amount of the Reinsurer's liability hereunder in respect of any
loss or losses shall not be increased by reason of the inability of the Company
to collect from any other reinsurer(s), whether specific or general, any amounts
which may have become due from such reinsurer(s), whether such inability arises
from the insolvency of such other reinsurer(s) or otherwise. Article 20 - Errors
and Omissions (BRMA 14F) Inadvertent delays, errors or omissions made in
connection with this Contract or any transaction hereunder shall not relieve
either party from any liability which would have attached had such delay, error
or omission not occurred, provided always that such error or omission is
rectified as soon as possible after discovery. Article 21 - Currency (BRMA 12A)
A. Whenever the word "Dollars" or the "$" sign appears in this Contract, they
shall be construed to mean United States Dollars and all transactions under this
Contract shall be in United States Dollars. 18\F7V1075 Page 13



--------------------------------------------------------------------------------



 
[fnhc93018ex102016.jpg]
B. Amounts paid or received by the Company in any other currency shall be
converted to United States Dollars at the rate of exchange at the date such
transaction is entered on the books of the Company. Article 22 - Taxes (BRMA
50B) In consideration of the terms under which this Contract is issued, the
Company will not claim a deduction in respect of the premium hereon when making
tax returns, other than income or profits tax returns, to any state or territory
of the United States of America or the District of Columbia. Article 23 -
Federal Excise Tax (BRMA 17D) A. The Reinsurer has agreed to allow for the
purpose of paying the Federal Excise Tax the applicable percentage of the
premium payable hereon (as imposed under Section 4371 of the Internal Revenue
Code) to the extent such premium is subject to the Federal Excise Tax. B. In the
event of any return of premium becoming due hereunder the Reinsurer will deduct
the applicable percentage from the return premium payable hereon and the Company
or its agent should take steps to recover the tax from the United States
Government. Article 24 - Foreign Account Tax Compliance Act A. To the extent the
Reinsurer is subject to the deduction and withholding of premium payable hereon
as set forth in the Foreign Account Tax Compliance Act (Sections 1471-1474 of
the Internal Revenue Code), the Reinsurer shall allow such deduction and
withholding from the premium payable under this Contract. B. In the event of any
return of premium becoming due hereunder, the return premium shall be determined
and paid in full without regard to any amounts deducted or withheld under
paragraph A of this Article. In the event the Company or its agent recovers such
premium deductions and withholdings on the return premium from the United States
Government, the Company or its agent shall reimburse the Reinsurer for such
amounts. Article 25 - Reserves A. The Reinsurer agrees to fund its share of
amounts, including but not limited to, the Company's ceded unearned premium and
outstanding loss and loss adjustment expense reserves (including all case
reserves plus any reasonable amount estimated to be unreported from known loss
occurrences) (hereinafter referred to as "Reinsurer's Obligations") by: 1.
Clean, irrevocable and unconditional letters of credit issued and confirmed, if
confirmation is required by the insurance regulatory authorities involved, by a
bank or 18\F7V1075 Page 14



--------------------------------------------------------------------------------



 
[fnhc93018ex102017.jpg]
banks meeting the NAIC Securities Valuation Office credit standards for issuers
of letters of credit and acceptable to said insurance regulatory authorities;
and/or 2. Escrow accounts for the benefit of the Company; and/or 3. Cash
advances; if the Reinsurer: 1. Is unauthorized in any state of the United States
of America or the District of Columbia having jurisdiction over the Company and
if, without such funding, a penalty would accrue to the Company on any financial
statement it is required to file with the insurance regulatory authorities
involved; or 2. Has an A.M. Best Company's rating equal to or below B++ at the
inception of this Contract. The Reinsurer, at its sole option, may fund in other
than cash if its method and form of funding are acceptable to the insurance
regulatory authorities involved. B. With regard to funding in whole or in part
by letters of credit, it is agreed that each letter of credit will be in a form
acceptable to insurance regulatory authorities involved, will be issued for a
term of at least one year and will include an "evergreen clause," which
automatically extends the term for at least one additional year at each
expiration date unless written notice of non-renewal is given to the Company not
less than 30 days prior to said expiration date. The Company and the Reinsurer
further agree, notwithstanding anything to the contrary in this Contract, that
said letters of credit may be drawn upon by the Company or its successors in
interest at any time, without diminution because of the insolvency of the
Company or the Reinsurer, but only for one or more of the following purposes: 1.
To reimburse itself for the Reinsurer's share of unearned premiums returned to
insureds on account of policy cancellations, unless paid in cash by the
Reinsurer; 2. To reimburse itself for the Reinsurer's share of losses and/or
loss adjustment expense paid under the terms of policies reinsured hereunder,
unless paid in cash by the Reinsurer; 3. To reimburse itself for the Reinsurer's
share of any other amounts claimed to be due hereunder, unless paid in cash by
the Reinsurer; 4. To fund a cash account in an amount equal to the Reinsurer's
share of amounts, including but not limited to, the Reinsurer's Obligations as
set forth above, funded by means of a letter of credit which is under
non-renewal notice, if said letter of credit has not been renewed or replaced by
the Reinsurer 10 days prior to its expiration date; 5. To refund to the
Reinsurer any sum in excess of the actual amount required to fund the
Reinsurer's share of amounts, including but not limited to, the Reinsurer's
Obligations as set forth above, if so requested by the Reinsurer. 18\F7V1075
Page 15



--------------------------------------------------------------------------------



 
[fnhc93018ex102018.jpg]
In the event the amount drawn by the Company on any letter of credit is in
excess of the actual amount required for B(1), B(2) or B(4), or in the case of
B(3), the actual amount determined to be due, the Company shall promptly return
to the Reinsurer the excess amount so drawn. Article 26 - Insolvency A. In the
event of the insolvency of the Company, this reinsurance shall be payable
directly to the Company or to its liquidator, receiver, conservator or statutory
successor on the basis of the liability of the Company without diminution
because of the insolvency of the Company or because the liquidator, receiver,
conservator or statutory successor of the Company has failed to pay all or a
portion of any claim. It is agreed, however, that the liquidator, receiver,
conservator or statutory successor of the Company shall give written notice to
the Reinsurer of the pendency of a claim against the Company indicating the
policy or bond reinsured which claim would involve a possible liability on the
part of the Reinsurer within a reasonable time after such claim is filed in the
conservation or liquidation proceeding or in the receivership, and that during
the pendency of such claim, the Reinsurer may investigate such claim and
interpose, at its own expense, in the proceeding where such claim is to be
adjudicated, any defense or defenses that it may deem available to the Company
or its liquidator, receiver, conservator or statutory successor. The expense
thus incurred by the Reinsurer shall be chargeable, subject to the approval of
the Court, against the Company as part of the expense of conservation or
liquidation to the extent of a pro rata share of the benefit which may accrue to
the Company solely as a result of the defense undertaken by the Reinsurer. B.
Where two or more Subscribing Reinsurers are involved in the same claim and a
majority in interest elect to interpose defense to such claim, the expense shall
be apportioned in accordance with the terms of this Contract as though such
expense had been incurred by the Company. C. It is further understood and agreed
that, in the event of the insolvency of the Company, the reinsurance under this
Contract shall be payable directly by the Reinsurer to the Company or to its
liquidator, receiver or statutory successor, except as provided by Section
4118(a) of the New York Insurance Law or except (1) where this Contract
specifically provides another payee of such reinsurance in the event of the
insolvency of the Company or (2) where the Reinsurer with the consent of the
direct insured or insureds has assumed such policy obligations of the Company as
direct obligations of the Reinsurer to the payees under such policies and in
substitution for the obligations of the Company to such payees. Article 27 -
Arbitration A. As a condition precedent to any right of action hereunder, in the
event of any dispute or difference of opinion hereafter arising with respect to
this Contract, it is hereby mutually agreed that such dispute or difference of
opinion shall be submitted to arbitration. One Arbiter shall be chosen by the
Company, the other by the Reinsurer, and an Umpire shall be chosen by the two
Arbiters before they enter upon arbitration, all of whom shall be active or
retired disinterested executive officers of insurance or reinsurance companies
or Lloyd's London Underwriters. In the event that either party should fail to
choose an Arbiter within 18\F7V1075 Page 16



--------------------------------------------------------------------------------



 
[fnhc93018ex102019.jpg]
30 days following a written request by the other party to do so, the requesting
party may choose two Arbiters who shall in turn choose an Umpire before entering
upon arbitration. If the two Arbiters fail to agree upon the selection of an
Umpire within 30 days following their appointment, each Arbiter shall nominate
three candidates within 10 days thereafter, two of whom the other shall decline,
and the decision shall be made by drawing lots. B. Each party shall present its
case to the Arbiters within 30 days following the date of appointment of the
Umpire. The Arbiters shall consider this Contract as an honorable engagement
rather than merely as a legal obligation and they are relieved of all judicial
formalities and may abstain from following the strict rules of law. The decision
of the Arbiters shall be final and binding on both parties; but failing to
agree, they shall call in the Umpire and the decision of the majority shall be
final and binding upon both parties. Judgment upon the final decision of the
Arbiters may be entered in any court of competent jurisdiction. C. If more than
one Subscribing Reinsurer is involved in the same dispute, all such Subscribing
Reinsurers shall, at the option of the Company, constitute and act as one party
for purposes of this Article and communications shall be made by the Company to
each of the Subscribing Reinsurers constituting one party, provided, however,
that nothing herein shall impair the rights of such Subscribing Reinsurers to
assert several, rather than joint, defenses or claims, nor be construed as
changing the liability of the Subscribing Reinsurers participating under the
terms of this Contract from several to joint. D. Each party shall bear the
expense of its own Arbiter, and shall jointly and equally bear with the other
the expense of the Umpire and of the arbitration. In the event that the two
Arbiters are chosen by one party, as above provided, the expense of the
Arbiters, the Umpire and the arbitration shall be equally divided between the
two parties. E. Any arbitration proceedings shall take place at a location
mutually agreed upon by the parties to this Contract, but notwithstanding the
location of the arbitration, all proceedings pursuant hereto shall be governed
by the law of the state in which the Company has its principal office. Article
28 - Service of Suit (BRMA 49C) (Applicable if the Reinsurer is not domiciled in
the United States of America, and/or is not authorized in any State, Territory
or District of the United States where authorization is required by insurance
regulatory authorities) A. It is agreed that in the event the Reinsurer fails to
pay any amount claimed to be due hereunder, the Reinsurer, at the request of the
Company, will submit to the jurisdiction of a court of competent jurisdiction
within the United States. Nothing in this Article constitutes or should be
understood to constitute a waiver of the Reinsurer's rights to commence an
action in any court of competent jurisdiction in the United States, to remove an
action to a United States District Court, or to seek a transfer of a case to
another court as permitted by the laws of the United States or of any state in
the United States. B. Further, pursuant to any statute of any state, territory
or district of the United States which makes provision therefor, the Reinsurer
hereby designates the party named in its Interests 18\F7V1075 Page 17



--------------------------------------------------------------------------------



 
[fnhc93018ex102020.jpg]
and Liabilities Agreement, or if no party is named therein, the Superintendent,
Commissioner or Director of Insurance or other officer specified for that
purpose in the statute, or his successor or successors in office, as its true
and lawful attorney upon whom may be served any lawful process in any action,
suit or proceeding instituted by or on behalf of the Company or any beneficiary
hereunder arising out of this Contract. Article 29 - Severability (BRMA 72E) If
any provision of this Contract shall be rendered illegal or unenforceable by the
laws, regulations or public policy of any state, such provision shall be
considered void in such state, but this shall not affect the validity or
enforceability of any other provision of this Contract or the enforceability of
such provision in any other jurisdiction. Article 30 - Governing Law (BRMA 71B)
This Contract shall be governed by and construed in accordance with the laws of
the State of Florida. Article 31 - Confidentiality A. The Reinsurer hereby
acknowledges that the documents, information and data provided to it by the
Company, whether directly or through an authorized agent, in connection with the
placement and execution of this Contract, including all information obtained
through any audits and any claims information between the Company and the
Reinsurer, and any submission or other materials relating to any renewal
(hereinafter referred to as "Confidential Information") are proprietary and
confidential to the Company. B. Except as provided for in paragraph C below, the
Reinsurer shall not disclose any Confidential Information to any third parties,
including but not limited to the Reinsurer's subsidiaries and affiliates, other
insurance companies and their subsidiaries and affiliates, underwriting
agencies, research organizations, any unaffiliated entity engaged in modeling
insurance or reinsurance data, and statistical rating organizations. C.
Confidential Information may be used by the Reinsurer only in connection with
the performance of its obligations or enforcement of its rights under this
Contract and will only be disclosed when required by (1) retrocessionaires
subject to the business ceded to this Contract, (2) regulators performing an
audit of the Reinsurer's records and/or financial condition, (3) external
auditors performing an audit of the Reinsurer's records in the normal course of
business, or (4) the Reinsurer's legal counsel; provided that the Reinsurer
advises such parties of the confidential nature of the Confidential Information
and their obligation to maintain its confidentiality. The Company may require
that any third-party representatives of the Reinsurer agree, in writing, to be
bound by this Confidentiality Article or by a separate written confidentiality
agreement, containing terms no less stringent than those set forth in this
Article. If a third-party representative of the Reinsurer is not bound, in
writing, by this Confidentiality Article or by a separate written
confidentiality agreement, the Reinsurer shall be responsible for any breach of
this provision by such third-party representative of the Reinsurer. 18\F7V1075
Page 18



--------------------------------------------------------------------------------



 
[fnhc93018ex102021.jpg]
D. Notwithstanding the above, in the event that the Reinsurer is required by
court order, other legal process or any regulatory authority to release or
disclose any or all of the Confidential Information, the Reinsurer agrees to
provide the Company with written notice of same at least 10 days prior to such
release or disclosure, to the extent legally permissible, and to use its best
efforts to assist the Company in maintaining the confidentiality provided for in
this Article. E. Any disclosure of Non-Public Personally Identifiable
Information shall comply with all state and federal statutes and regulations
governing the disclosure of Non-Public Personally Identifiable Information.
"Non-Public Personally Identifiable Information" shall be defined as this term
or a similar term is defined in any applicable state, provincial, territory, or
federal law. Disclosing or using this information for any purpose not authorized
by applicable law is expressly forbidden without the prior consent of the
Company. F. The parties agree that any information subject to privilege,
including the attorney-client privilege or attorney work product doctrine
(collectively "Privilege") shall not be disclosed to the Reinsurer until, in the
Company's opinion, such Privilege is deemed to be waived or otherwise
compromised by virtue of its disclosure pursuant to this Contract. Furthermore,
the Reinsurer shall not assert that any Privilege otherwise applicable to the
Confidential Information has been waived or otherwise compromised by virtue of
its disclosure pursuant to this Contract. G. The provisions of this Article
shall extend to the officers, directors and employees of the Reinsurer and its
affiliates, and shall be binding upon their successors and assigns. Article 32 -
Non-Waiver The failure of the Company or Reinsurer to insist on compliance with
this Contract or to exercise any right, remedy or option hereunder shall not:
(1) constitute a waiver of any rights contained in this Contract, (2) prevent
the Company or Reinsurer from thereafter demanding full and complete compliance,
(3) prevent the Company or Reinsurer from exercising such remedy in the future,
nor (4) affect the validity of this Contract or any part thereof. Article 33 -
Notices and Contract Execution A. Whenever a notice, statement, report or any
other written communication is required by this Contract, unless otherwise
specified, such notice, statement, report or other written communication may be
transmitted by certified or registered mail, nationally or internationally
recognized express delivery service, personal delivery, electronic mail, or
facsimile. With the exception of notices of termination, first class mail is
also acceptable. B. The use of any of the following shall constitute a valid
execution of this Contract or any amendments thereto: 1. Paper documents with an
original ink signature; 18\F7V1075 Page 19



--------------------------------------------------------------------------------



 
[fnhc93018ex102022.jpg]
2. Facsimile or electronic copies of paper documents showing an original ink
signature; and/or 3. Electronic records with an electronic signature made via an
electronic agent. For the purposes of this Contract, the terms "electronic
record," "electronic signature" and "electronic agent" shall have the meanings
set forth in the Electronic Signatures in Global and National Commerce Act of
2000 or any amendments thereto. C. This Contract may be executed in one or more
counterparts, each of which, when duly executed, shall be deemed an original.
Article 34 - Intermediary Aon Benfield Inc., or one of its affiliated
corporations duly licensed as a reinsurance intermediary, is hereby recognized
as the Intermediary negotiating this Contract for all business hereunder. All
communications (including but not limited to notices, statements, premiums,
return premiums, commissions, taxes, losses, loss adjustment expense, salvages
and loss settlements) relating to this Contract will be transmitted to the
Company or the Reinsurer through the Intermediary. Payments by the Company to
the Intermediary will be deemed payment to the Reinsurer. Payments by the
Reinsurer to the Intermediary will be deemed payment to the Company only to the
extent that such payments are actually received by the Company. In Witness
Whereof, the Company by its duly authorized representative has executed this
Contract as of the date specified below: This 9th day of August in the year
2018. FedNat Insurance Company /s/ Michael H. Braun 18\F7V1075 Page 20



--------------------------------------------------------------------------------



 
[fnhc93018ex102023.jpg]
Schedule A Non-Florida Property Catastrophe Excess of Loss Reinsurance Contract
Effective: July 1, 2018 FedNat Insurance Company Sunrise, Florida Coverage A
Coverage B Reinsurer's Per Occurrence Limit $5,000,000 $13,000,000 Reinsurer's
Term Limit $10,000,000 $13,000,000 Minimum Premium ***** ***** AAL ***** *****
Annual Deposit Premium ***** ***** Deposit Premium Installments ***** ***** The
figures listed above for each coverage section shall apply to each Subscribing
Reinsurer in the percentage share for that coverage section as expressed in its
Interests and Liabilities Agreement attached hereto. 18\F7V1075 Schedule A



--------------------------------------------------------------------------------



 
[fnhc93018ex102024.jpg]
War Exclusion Clause As regards interests which at time of loss or damage are on
shore, no liability shall attach hereto in respect of any loss or damage which
is occasioned by war, invasion, hostilities, acts of foreign enemies, civil war,
rebellion, insurrection, military or usurped power, or martial law or
confiscation by order of any government or public authority. 18\F7V1075



--------------------------------------------------------------------------------



 
[fnhc93018ex102025.jpg]
Nuclear Incident Exclusion Clause - Physical Damage - Reinsurance (U.S.A.) 1.
This Reinsurance does not cover any loss or liability accruing to the Reassured,
directly or indirectly and whether as Insurer or Reinsurer, from any Pool of
Insurers or Reinsurers formed for the purpose of covering Atomic or Nuclear
Energy risks. 2. Without in any way restricting the operation of paragraph (1)
of this Clause, this Reinsurance does not cover any loss or liability accruing
to the Reassured, directly or indirectly and whether as Insurer or Reinsurer,
from any insurance against Physical Damage (including business interruption or
consequential loss arising out of such Physical Damage) to: I. Nuclear reactor
power plants including all auxiliary property on the site, or II. Any other
nuclear reactor installation, including laboratories handling radioactive
materials in connection with reactor installations, and "critical facilities" as
such, or III. Installations for fabricating complete fuel elements or for
processing substantial quantities of "special nuclear material," and for
reprocessing, salvaging, chemically separating, storing or disposing of "spent"
nuclear fuel or waste materials, or IV. Installations other than those listed in
paragraph (2) III above using substantial quantities of radioactive isotopes or
other products of nuclear fission. 3. Without in any way restricting the
operations of paragraphs (1) and (2) hereof, this Reinsurance does not cover any
loss or liability by radioactive contamination accruing to the Reassured,
directly or indirectly, and whether as Insurer or Reinsurer, from any insurance
on property which is on the same site as a nuclear reactor power plant or other
nuclear installation and which normally would be insured therewith except that
this paragraph (3) shall not operate (a) where Reassured does not have knowledge
of such nuclear reactor power plant or nuclear installation, or (b) where said
insurance contains a provision excluding coverage for damage to property caused
by or resulting from radioactive contamination, however caused. However on and
after 1st January 1960 this sub-paragraph (b) shall only apply provided the said
radioactive contamination exclusion provision has been approved by the
Governmental Authority having jurisdiction thereof. 4. Without in any way
restricting the operations of paragraphs (1), (2) and (3) hereof, this
Reinsurance does not cover any loss or liability by radioactive contamination
accruing to the Reassured, directly or indirectly, and whether as Insurer or
Reinsurer, when such radioactive contamination is a named hazard specifically
insured against. 5. It is understood and agreed that this Clause shall not
extend to risks using radioactive isotopes in any form where the nuclear
exposure is not considered by the Reassured to be the primary hazard. 6. The
term "special nuclear material" shall have the meaning given it in the Atomic
Energy Act of 1954 or by any law amendatory thereof. 7. Reassured to be sole
judge of what constitutes: (a) substantial quantities, and (b) the extent of
installation, plant or site. Note.-Without in any way restricting the operation
of paragraph (1) hereof, it is understood and agreed that (a) all policies
issued by the Reassured on or before 31st December 1957 shall be free from the
application of the other provisions of this Clause until expiry date or 31st
December 1960 whichever first occurs whereupon all the provisions of this Clause
shall apply. (b) with respect to any risk located in Canada policies issued by
the Reassured on or before 31st December 1958 shall be free from the application
of the other provisions of this Clause until expiry date or 31st December 1960
whichever first occurs whereupon all the provisions of this Clause shall apply.
12/12/57 N.M.A. 1119 BRMA 35B 18\F7V1075



--------------------------------------------------------------------------------



 
[fnhc93018ex102026.jpg]
Pools, Associations and Syndicates Exclusion Clause (Catastrophe) It is hereby
understood and agreed that: A. This Contract excludes loss or liability arising
from: 1. Business derived directly or indirectly from any pool, association, or
syndicate which maintains its own reinsurance facilities. This subparagraph 1
shall not apply with respect to: a. Residual market mechanisms created by
statute. This Contract shall not extend, however, to afford coverage for
liability arising from the inability of any other participant or member in the
residual market mechanism to meet its obligations, nor shall this Contract
extend to afford coverage for liability arising from any claim against the
residual market mechanism brought by or on behalf of any insolvency fund (as
defined in the Insolvency Fund Exclusion Clause incorporated in this Contract).
For the purposes of this Clause, the California Earthquake Authority shall be
deemed to be a "residual market mechanism." b. Inter-agency or inter-government
joint underwriting or risk purchasing associations (however styled) created by
or permitted by statute or regulation. 2. Those perils insured by the Company
that the Company knows, at the time the risk is bound, to be insured by or in
excess of amounts insured or reinsured by any pool, association or syndicate
formed for the purpose of insuring oil, gas, or petro-chemical plants; oil or
gas drilling rigs; and/or aviation risks. This subparagraph 2 shall not apply:
a. If the total insured value over all interests of the risk is less than
$250,000,000. b. To interests traditionally underwritten as Inland Marine or
Stock or Contents written on a blanket basis. c. To Contingent Business
Interruption liability, except when it is known to the Company, at the time the
risk is bound, that the key location is insured by or through any pool,
association or syndicate formed for the purpose of insuring oil, gas, or
petro-chemical plants; oil or gas drilling rigs; and/or aviation risks; unless
the total insured value over all interests of the risk is less than
$250,000,000. B. With respect to loss or liability arising from the Company's
participation or membership in any residual market mechanism created by statute,
the Company may include in its ultimate net loss only amounts for which the
Company is assessed as a direct consequence of a covered loss occurrence,
subject to the following provisions: 1. Recovery is limited to perils otherwise
protected hereunder. 2. In the event the terms of the Company's participation or
membership in any such residual market mechanism permit the Company to recoup
any such direct 18\F7V1075 Page 1 of 2



--------------------------------------------------------------------------------



 
[fnhc93018ex102027.jpg]
assessment attributed to a loss occurrence by way of a specific policy premium
surcharge or similar levy on policyholders, the amount received by the Company
as a result of such premium surcharge or levy shall reduce the Company's
ultimate net loss for such loss occurrence. 3. The result of any rate increase
filing permitted by the terms of the Company's participation or membership in
any such residual market mechanism following any assessment shall have no effect
on the Company's ultimate net loss for any covered loss occurrence. 4. The
result of any premium tax credit filing permitted by the terms of the Company's
participation or membership in any such residual market mechanism following any
assessment shall reduce the Company's ultimate net loss for any covered loss
occurrence. 5. The Company may not include in its ultimate net loss any amount
resulting from an assessment that, pursuant to the terms of the Company's
participation or membership in the residual market mechanism, the Company is
required to pay only after such assessment is collected from the policyholder.
6. The ultimate net loss hereunder shall not include any monies expended to
purchase or retire bonds as a consequence of being a member of a residual market
mechanism nor any fines or penalties imposed on the Company for late payment. 7.
If, however, a residual market mechanism only provides for assessment based on
an aggregate of losses in any one contract or plan year of said mechanism, then
the amount of that assessment to be included in the ultimate net loss for any
one loss occurrence shall be determined by multiplying the Company's share of
the aggregate assessment by a factor derived by dividing the Company's ultimate
net loss (net of the assessment) with respect to the loss occurrence by the
total of all of its ultimate net losses (net of assessments) from all loss
occurrences included by the mechanism in determining the assessment. 8/1/2012
18\F7V1075 Page 2 of 2



--------------------------------------------------------------------------------



 
[fnhc93018ex102028.jpg]
Terrorism Exclusion (Property Treaty Reinsurance) Notwithstanding any provision
to the contrary within this Contract or any amendment thereto, it is agreed that
this Contract excludes loss, damage, cost or expense directly or indirectly
caused by, contributed to by, resulting from or arising out of or in connection
with any act of terrorism, as defined herein, regardless of any other cause or
event contributing concurrently or in any other sequence to the loss. An act of
terrorism includes any act, or preparation in respect of action, or threat of
action designed to influence the government de jure or de facto of any nation or
any political division thereof, or in pursuit of political, religious,
ideological or similar purposes to intimidate the public or a section of the
public of any nation by any person or group(s) of persons whether acting alone
or on behalf of or in connection with any organization(s) or government(s) de
jure or de facto, and which: 1. Involves violence against one or more persons,
or 2. Involves damage to property; or 3. Endangers life other than the person
committing the action; or 4. Creates a risk to health or safety of the public or
a section of the public; or 5. Is designed to interfere with or disrupt an
electronic system. This Contract also excludes loss, damage, cost or expense
directly or indirectly caused by, contributed to by, resulting from or arising
out of or in connection with any action in controlling, preventing, suppressing,
retaliating against or responding to any act of terrorism. Notwithstanding the
above and subject otherwise to the terms, conditions, and limitations of this
Contract, in respect only of personal lines, this Contract will pay actual loss
or damage (but not related cost and expense) caused by any act of terrorism
provided such act is not directly or indirectly caused by, contributed to by,
resulting from or arising out of or in connection with radiological, biological,
chemical, or nuclear pollution or contamination. 18\F7V1075



--------------------------------------------------------------------------------



 
[fnhc93018ex102029.jpg]
The Interests and Liabilities Agreements, constituting 11 pages in total, have
been omitted in accordance with Rule 24b-2 under the Exchange Act. These pages
have been filed separately with the Securities and Exchange Commission.
18\F7V1075



--------------------------------------------------------------------------------



 